EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Berger on 02/07/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A through-tube method of plugging a hydrocarbon well, comprising:
 placing a wireline lubricator on top of a Christmas tree; 
deploying a casing deformation tool downhole without removing the Christmas tree to rupture and expand both an inner tubular and exterior casing at a section of well to be plugged wherein said casing deformation tool forces blades out of the tool housing thereby expanding and rupturing the inner tubular and exterior casing giving access to the annulus surrounding the casing, thereby forming an expanded cavity; 


deploying bismuth alloy pellets downhole onto said blocking device to fill an area to be plugged; 
deploying a heater downhole to heat said bismuth alloy pellets to form liquid bismuth alloy; and 
allowing said liquid bismuth alloy to solidify and expand to form a cast-in-place plug that fills said section of well to be plugged.

Claim 10. (Currently Amended) A method of plugging a hydrocarbon well, comprising: 
placing a wireline lubricator on top of a Christmas tree; deploying a casing deformation tool downhole without removing the Christmas tree to both rupture and expand an inner tubular and an exterior casing at a 1-5 m section of well to be plugged by rock-to-rock plugging wherein said rupturing tool forces blades out of the tool housing thereby expanding and rupturing the inner tubular and exterior casing giving access to the annulus surrounding the casing, thereby forming an expanded cavity; 

deploying a blocking device downhole to block a bottom of said section of well to be plugged; 
deploying bismuth alloy pellets downhole onto said blocking device;
 heating said bismuth alloy pellets to allow said bismuth alloy pellets to liquefy;

continuing to deploy bismuth alloy pellets downhole onto said solidified bismuth alloy, heating said bismuth alloy pellets to allow said bismuth alloy pellets to liquefy, and allowing said liquified bismuth alloy to solidify and expand to fill said section of well until said 1-5 m section of well is filled with a bismuth alloy rock-to-rock plug.

Claim 19. (Currently Amended) A method of plugging and abandoning a hydrocarbon well, comprising:
 placing a wireline lubricator on top of a Christmas tree, deploying a casing deformation tool downhole without removing the Christmas tree to rupture and expand inner and outer tubulars at a section of well to be plugged wherein said rupturing tool forces blades out of the tool housing thereby expanding and rupturing the inner tubular and exterior casing giving access to the annulus surrounding the casing, thereby forming an expanded cavity; 

deploying a perforating tool downhole to perforate said section of well to be plugged; deploying a blocking device downhole to block a bottom of said section of well to be plugged; 
deploying bismuth alloy pellets downhole onto said blocking device to fill said section; 
heating said bismuth alloy pellets until said bismuth alloy pellets liquefy;
allowing said liquefied bismuth alloy to solidify and expand to fill said section; 
deploying a cement log downhole to confirm that said bismuth alloy plug has good contact with a wall of said reservoir at said section of well to be plugged; 
 removing [[a]] the Christmas tree from said well; and 


Claim 28. (Cancelled)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676